DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2022. 
Applicant’s election without traverse of group 1 (claims 1-18) in the reply filed on November 10, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopez et. al (US 20210113812 A1).
	Regarding Claim 1, Lopez et. al discloses a catheter introducer apparatus (400, figures 10-12b, paragraphs [0082-0085]) for compressing a distal end assembly of a catheter (120, figure 12B shows the insertion of a catheter within the introducer apparatus. The introducer apparatus is at least configured such that it is capable of compressing a distal end assembly of some catheter having a larger diameter before entering the introducer apparatus) for insertion into a sheath (200, figure 4; figures 9A-9C show the use of an introducer apparatus 300 of a different embodiment being used to facilitate insertion of the catheter into guiding sheath 200. The introducer apparatus 400 of the present embodiment is understood to function in the same manner), which is configured to be inserted into a vessel of a living subject (paragraph [0065] discloses insertion of device into a vein or artery for use in a cardiac therapy) the apparatus comprising: a compression conduit (see figure 12a below; the compression conduit tapers narrowly as it approaches closer to the distal connector) having a truncated conical-form cavity (The tapered portion forms a truncated conical cavity), and including a distal opening (see figure below; denoted as d.o.) and a proximal opening (see figure below; denoted as p.o.), the proximal opening being configured to receive the distal end assembly of the catheter (120) therein (FIG 12B shows catheter 120 positioned within the proximal opening. Therefore, the device is understood to be at least configured to receive a distal end assembly of a catheter. Examiner notes that the catheter and distal end assembly of the catheter are not positively recited in the claim as written), the cavity tapering from the proximal opening to the distal opening so that successive respective portions of the distal end assembly are compressed as the catheter is advanced distally in the cavity (figure 12a shows a cavity of the introducer apparatus tapering from a proximal opening to a distal opening. The tapering cavity of the introducer apparatus is at least configured such that it is capable of compressing a distal end assembly of some catheter having a larger diameter as it advances distally in the cavity); a distal connector (see figure 12 below) connected to the distal opening of the compression conduit (see figure 12a below; the compression conduit and distal opening can be seen connected at the ridge, 458), and configured to be reversibly coupled to the sheath and to provide passage for the compressed portions of the distal end assembly from the compression conduit into the sheath (410, figure 12a; denotes the distal opening of the distal connector on the catheter introducer that reversibly connects with the sheath as shown in FIGs 9A-9C); and a proximal retainer (see figure 12a below) disposed adjacent to the proximal opening and including two opposing surfaces (see figure 12a below; denoted as first and second surfaces, wherein the first opposing surface is the inner surface of 404 of the proximal retainer and the second opposing surface is the outer surface of the more distal tubular portion of the proximal retainer) defining a gap (420, figure 12a; the lumen of the catheter introducer defines a gap between at least some sections of the first and second surfaces on opposing sides of the longitudinal axis of the device), through which at least part of the distal end assembly is inserted (During use, a distal end assembly can be inserted through the gap defined by lumen 420), the opposing surfaces being configured to at least partially prevent compression of portions of the distal end assembly while more distally disposed portions of the distal end assembly are being compressed in the compression conduit (see figure 12a below; the catheter introducer apparatus is configured to compress some catheter in the compression conduit. The area defined by the opposing surfaces allows for a wider diameter of a distal end assembly relative to the compressed diameter at the compression conduit, and the wider diameter encompassed by the opposing surfaces deters compression of the distal end assembly).
.
    PNG
    media_image1.png
    304
    446
    media_image1.png
    Greyscale

	Regarding Claim 2, Lopez et. al discloses the apparatus according to claim 1, wherein the distal end assembly of the catheter includes a grid-shaped distal end assembly comprising a plurality of splines (As noted above, the catheter and therefore the distal end assembly is not a positively recited element of claim 1. The introducer apparatus of Lopez it at least configured such that it could be used with a catheter having a grid-shaped distal end assembly with a plurality of splines).
Regarding Claim 3, Lopez et. al discloses the apparatus according to claim 1, wherein the distal connector (see figure 12a above) comprises a tube (402, figure 12a; denoted as cylindrical distal portion) having a distal opening (410, figure 12a) and a proximal opening (opening that is right of the ridge 458, figure 12a), the proximal opening of the tube being connected to the distal opening of the compression conduit and the distal opening of the tube being configured to provide an exit to the sheath (410 is the end of the catheter introducer) when the sheath is coupled to the distal connector (The sheath is not a positively recited element of the claim as written. However, when coupled to a sheath similar to what is shown in FIGs 9A-9C, the distal opening of tube 402 would provide an exit into the sheath).
	Regarding Claim 4, Lopez et. al discloses the apparatus according to claim 1, further comprising an entry ramp (Bottom section of 404 as viewed in figure 12a; In the disclosure of the present invention, the entry ramp is made up of a surface that also defines part of the proximal retainer. Therefore, this interpretation is consistent with the disclosure of the present invention because the entry ramp is understood to make up a part of the proximal retainer, not to be an entirely separate element) connected to the proximal opening of the compression conduit (The entry ramp is connected to the proximal opening through mechanical connection), and including a surface (the inner surface of the flared, conical structure (the entry ramp)) on which to rest the catheter as the catheter is inserted into the compression conduit (The catheter enters via the surface of the entry ramp which then allows it to be inserted through the lumen of 400 and further into the compression conduit. Therefore, the catheter has the ability to rest on the surface that makes up the entry ramp prior to its entry).
	Regarding Claim 5, Lopez et. al discloses the apparatus according to claim 4, wherein the surface (the inner surface of the conical structure) of the entry ramp (404, figure 12a) includes a distal curved portion connected to the proximal opening of the compression conduit (see figure 10 below; the catheter introducer and the ramp are tubular, therefore, the point where the ramp is connected with the proximal retainer and the compression conduit, there will be a distal curved portion) so that there is smooth transition between the surface of the entry ramp and the cavity of the compression conduit (The transition between the surface of the entry ramp and the cavity of the compression conduit is devoid of obstacles or projections that would prevent insertion of the catheter, therefore the transition is interpreted as being smooth).

    PNG
    media_image2.png
    240
    300
    media_image2.png
    Greyscale

	Regarding Claim 6, Lopez et. al discloses the apparatus according to claim 5, wherein the opposing surfaces of the proximal retainer (see figure 12a above; first and second opposing surface(s)) include a first curved opposing surface and a second curved opposing surface (see figure 12a above; the catheter introducer is composed of both cylindrical and conical structures, therefore, the first and second curved opposing surface are denoted as such), the first curved opposing surface being comprised in the distal curved portion of the entry ramp (the first opposing surface is positioned within the flared, conical shaped ramp, therefore, the first curved opposing surface is within the curved portion of the ramp), the proximal retainer comprising a curved element comprising the second curved opposing surface (the proximal retainer has a distal portion which is cylindrical in shape and therefore forms a curved element, and given the second curved surface is within this distal portion of the proximal retainer, the curved element is comprising the second curve opposing surface).
	Regarding Claim 8, Lopez et. al discloses the apparatus according to claim 1, wherein the opposing surfaces (see figure 12a above; first and second opposing surface(s) are opposing along a longitudinal axis running through the lumen of the device) of the proximal retainer include a first curved opposing surface and a second curved opposing surface (see figure 12a above; the device is cylindrical and conical in shape, therefore, the first and second curved opposing surfaces, being positioned within the proximal retainer, are denoted as such).
	Regarding Claim 9, Lopez et. al discloses the apparatus according to claim 8, wherein the proximal retainer (see figure 12a above) includes a curved open loop comprising a curved element including the second curved opposing surface (see figure 12a above; the distal section of the proximal retainer is cylindrical in shape, the lumen within makes it an open loop, and the second curved opposing surface is positioned on this portion of the proximal retainer).
Claims 1, 4-7, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacker et. al (US 20160346106 A1).
Regarding Claim 1, Hacker et. al discloses a catheter introducer apparatus (202, see figure 5 below, paragraphs [0031-0033]) for compressing a distal end assembly of a catheter (202 is used to compress 100, figure 4 and 10-13, which forms a part of catheter 10) for insertion into a sheath (300, figures 7-9), which is configured to be inserted into a vessel of a living subject (300 is sized and shaped to house catheter 10, FIG 14A, which is inserted into a blood vessel to perform a treatment. Therefore, the sheath is understood be at least configured for insertion into a vessel of a living subject) the apparatus comprising: a compression conduit (206, figure 5) having a truncated conical-form cavity (FIG 9 shows the cavity formed by 206 has a truncated conical shape), and including a distal opening (210, figure 5) and a proximal opening (208, figure 5), the proximal opening being configured to receive the distal end assembly of the catheter (100) therein (FIG 11), the cavity tapering from the proximal opening to the distal opening so that successive respective portions of the distal end assembly are compressed as the catheter is advanced distally in the cavity (paragraph 31); a distal connector (216, figure 5) connected to the distal opening (210) of the compression conduit (paragraph 33 – distal connector projects from the distal opening), and configured to be reversibly coupled to the sheath and to provide passage for the compressed portions of the distal end assembly from the compression conduit into the sheath (218, figure 5; denotes the opening of the distal connector on the catheter introducer that connects with the sheath, FIG 9. FIG 17 shows a distal end assembly being passed from the distal connector to the sheath. FIGs 9 and 15-17 demonstrate the reversibility of the coupling); and a proximal retainer (214, figure 5) disposed adjacent to the proximal opening and including two opposing surfaces (see figure 5 below; denoted as first and second surfaces on opposing sides on 214) defining a gap (228, figure 5 and lumen of 214), through which at least part of the distal end assembly is inserted (FIG 11-13 shows the distal end assembly 100 of the catheter being inserted into the gap, lumen of 214), the opposing surfaces being configured to at least partially prevent compression of portions of the distal end assembly (100) while more distally disposed portions of the distal end assembly are being compressed in the compression conduit (see figure 5 below; the catheter introducer apparatus is configured to compress catheter 10 in the compression conduit. The area defined by the opposing surfaces allows for a wider diameter of a distal end assembly relative to the compressed diameter at the compression conduit, and the wider diameter encompassed by the opposing surfaces deters compression of the distal end assembly).

    PNG
    media_image3.png
    413
    540
    media_image3.png
    Greyscale

Regarding Claim 4, Hacker et. al discloses the apparatus according to claim 1, further comprising an entry ramp (see figure 5 above; the bottom inner portion of 214) connected to the proximal opening of the compression conduit (208, figure 5), and including a surface (the bottom inner portion of 214 (the entry ramp)) on which to rest the catheter as the catheter is inserted into the compression conduit (The catheter enters via the surface of the entry ramp which then allows it to be inserted through the lumen of 214 and further into the compression conduit. Therefore, the catheter has the ability to rest on the surface that makes up the entry ramp prior to its entry).
	Regarding Claim 5, Hacker et. al discloses the apparatus according to claim 4, wherein the surface (the bottom inner surface of 214) of the entry ramp (see figure 5 above; the bottom inner portion of 214) includes a distal curved portion connected to the proximal opening of the compression conduit (see figure 5 above; the compression conduit and the ramp are tubular, therefore, the point where the ramp is connected with the compression conduit, there will be a distal curved portion) so that there is smooth transition between the surface of the entry ramp and the cavity of the compression conduit (The transition between the surface of the entry ramp and the cavity of the compression conduit is devoid of obstacles or projections that would prevent insertion of the catheter, therefore the transition is interpreted as being smooth).
Regarding Claim 6, Hacker et. al discloses the apparatus according to claim 5, wherein the opposing surfaces of the proximal retainer (see figure 5 above; first and second opposing surface(s)) include a first curved opposing surface and a second curved opposing surface (see figure 5 above; the catheter introducer is composed of both cylindrical and conical structures, therefore, the first and second curved opposing surface are denoted as such), the first curved opposing surface being comprised in the distal curved portion of the entry ramp (the first opposing surface is positioned within the tubular shaped ramp on the proximal retainer portion, therefore, the first curved opposing surface is within the curved portion of the ramp), the proximal retainer comprising a curved element comprising the second curved opposing surface (the proximal retainer is cylindrical in shape and therefore forms a curved element, and given the second curved surface is within the proximal retainer, the curved element is comprising the second curve opposing surface).
Regarding Claim 7, Hacker et. al discloses the apparatus according to claim 6, wherein the curved element of the proximal retainer (214, figure 5; any point on the proximal retainer can be considered a curved element given that 214 is tubular in shape) is comprised in a curved open loop (see figure 5 above) which extends over part of the distal curved portion of the entry ramp (the curved open loop positioned on the proximal retainer extends over the distal curved portion of the entry ramp, given that it is on the circumferentially opposing end).
Regarding Claim 10, Hacker et. al discloses a medical system comprising: a sheath (300, FIGS 7-9) configured to be inserted into a vessel of a living subject (300 is sized and shaped to house catheter 10, FIG 14A, which is inserted into a blood vessel to perform a treatment. Therefore, the sheath is understood be at least configured for insertion into a vessel of a living subject)); a catheter (10, FIG 14A) configured to be inserted into the sheath (300) and comprising a distal end assembly (100, figure 4 and 10-13, which forms a part of catheter 10); and a catheter introducer apparatus (202, see figure 5 below, paragraphs [0031-0033]) configured to compress the distal end assembly of the catheter (202 is used to compress 100, figure 4 and 10-13, which forms a part of catheter 10) for insertion into the sheath (300; see FIGS 7-9), and comprising: a compression conduit (206, figure 5) having a truncated conical-form cavity (FIG 9 shows the cavity formed by 206 has a truncated conical shape), and including a distal opening (210, figure 5) and a proximal opening (208, figure 5), the proximal opening being configured to receive the distal end assembly of the catheter (100) therein (FIG 11), the cavity tapering from the proximal opening to the distal opening so that successive respective portions of the distal end assembly are compressed as the catheter is advanced distally in the cavity (paragraph 31); a distal connector (216, figure 5) connected to the distal opening (210) of the compression conduit (paragraph 33 – distal connector projects from the distal opening), and configured to be reversibly coupled to the sheath and to provide passage for the compressed portions of the distal end assembly from the compression conduit into the sheath (218, figure 5; denotes the opening of the distal connector on the catheter introducer that connects with the sheath, FIG 9. FIG 17 shows a distal end assembly being passed from the distal connector to the sheath. FIGs 9 and 15-17 demonstrate the reversibility of the coupling); and a proximal retainer (214, figure 5) disposed adjacent to the proximal opening and including two opposing surfaces (see figure 5 below; denoted as first and second surfaces on opposing sides on 214) defining a gap (228, figure 5 and lumen of 214), through which at least part of the distal end assembly is inserted (FIG 11-13 shows the distal end assembly 100 of the catheter being inserted into the gap, lumen of 214), the opposing surfaces being configured to at least partially prevent compression of portions of the distal end assembly (100) while more distally disposed portions of the distal end assembly are being compressed in the compression conduit (the catheter introducer apparatus is configured to compress catheter 10 in the compression conduit, The area defined by the opposing surfaces allows for a wider diameter of a distal end assembly relative to the compressed diameter at the compression conduit, and the wider diameter encompassed by the opposing surfaces deters compression of the distal end assembly).

    PNG
    media_image3.png
    413
    540
    media_image3.png
    Greyscale

Regarding Claim 11, Hacker et. al discloses the system according to claim 10, wherein the distal end assembly of the catheter includes a grid-shaped distal end assembly (100, figure 4) comprising a plurality of splines (paragraph 29 - the valve 100 is composed of a plurality of tabs that are spaced out and forms a network that is grid-shaped).
Regarding Claim 13, Hacker et. al discloses the system according to claim 10, further comprising an entry ramp (see figure 5 above; the bottom inner portion of 214) connected to the proximal opening of the compression conduit (208, figure 5), and including a surface (the bottom inner portion of 214 (the entry ramp)) on which to rest the catheter as the catheter is inserted into the compression conduit (The catheter enters via the surface of the entry ramp which then allows it to be inserted through the lumen of 214 and further into the compression conduit. Therefore, the catheter has the ability to rest on the surface that makes up the entry ramp prior to its entry).
Regarding Claim 14, Hacker et. al discloses the system according to claim 13, wherein the surface (the bottom inner surface of 214) of the entry ramp (see figure 5 above; the bottom inner portion of 214) includes a distal curved portion connected to the proximal opening of the compression conduit (see figure 5 above; the compression conduit and the ramp are tubular, therefore, the point where the ramp is connected with the compression conduit, there will be a distal curved portion) so that there is smooth transition between the surface of the entry ramp and the cavity of the compression conduit (The transition between the surface of the entry ramp and the cavity of the compression conduit is devoid of obstacles or projections that would prevent insertion of the catheter, therefore the transition is interpreted as being smooth).
Regarding Claim 15, Hacker et. al discloses the system according to claim 14, wherein the opposing surfaces of the proximal retainer (see figure 5 above; first and second opposing surface(s)) include a first curved opposing surface and a second curved opposing surface (see figure 5 above; the catheter introducer is composed of both cylindrical and conical structures, therefore, the first and second curved opposing surface are denoted as such), the first curved opposing surface being comprised in the distal curved portion of the entry ramp (the first opposing surface is positioned within the tubular shaped ramp on the proximal retainer portion, therefore, the first curved opposing surface is within the curved portion of the ramp), the proximal retainer comprising a curved element comprising the second curved opposing surface (the proximal retainer is cylindrical in shape and therefore forms a curved element, and given the second curved surface is within the proximal retainer, the curved element is comprising the second curve opposing surface).
Regarding Claim 16, Hacker et. al discloses the system according to claim 15, wherein the curved element of the proximal retainer (214, figure 5; any point on the proximal retainer can be considered a curved element given that 214 is tubular in shape) is comprised in a curved open loop (see figure 5 above) which extends over part of the distal curved portion of the entry ramp (the curved open loop positioned on the proximal retainer extends over the distal curved portion of the entry ramp, given that it is on the circumferentially opposing end).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et. al (US 20210113812 A1) in view of Toth et. al (US 20180303414 A1).
Regarding Claim 10, Lopez et. al discloses a medical system comprising: a sheath (200, figure 4, 9A-9C show the use of an introducer apparatus 300 of a different embodiment being used to facilitate insertion of the catheter into guiding sheath 200. The introducer apparatus 400 of the present embodiment is understood to function in the same manner) configured to be inserted into a vessel of a living subject (paragraph [0065] discloses insertion of device into a vein or artery for use in a cardiac therapy); a catheter (120, figure 8) configured to be inserted into the sheath (200, FIGs 9A-9C) and comprising a distal end assembly (140, FIG 8); and a catheter introducer apparatus (400, figure 10-12b, paragraphs [0082-0085]) comprising: a compression conduit (see figure 12a below; the compression conduit tapers narrowly as it approaches closer to the distal connector) having a truncated conical-form cavity (The tapered portion forms a truncated conical cavity), and including a distal opening (see figure 12a below; denoted as d.o.) and a proximal opening (see figure 12a below; denoted as p.o.), the proximal opening being configured to receive the distal end assembly of the catheter therein (FIG 12B shows catheter 120 positioned within the proximal opening. Therefore, the device is understood to be at least configured to receive the distal end assembly of a catheter), the cavity tapering from the proximal opening to the distal opening; a distal connector (see figure 12a below; where the distal connector is a tube-like structure) connected to the distal opening of the compression conduit (see figure 12a below; the compression conduit and distal opening can be seen connected at the ridge, 458), and configured to be reversibly coupled to the sheath and to provide passage for the compressed portions of the distal end assembly from the compression conduit into the sheath (410, figure 12a; denotes the distal opening of the distal connector on the catheter introducer that reversibly connects with the sheath as shown in FIGs 9A-9C); and a proximal retainer (see figure 12a below) disposed adjacent to the proximal opening (see figure 12a below; denoted as p.o.) and including two opposing surfaces (see figure 12a below; denoted as first and second surfaces, wherein the first opposing surface is the inner surface of 404 of the proximal retainer and the second opposing surface is the outer surface of the more distal tubular portion of the proximal retainer) defining a gap (420, figure 12a; the lumen of the catheter introducer defines a gap between at least some sections of the first and second surfaces on opposing sides of the longitudinal axis of the device) through which at least part of the distal end assembly (140) is inserted (During use, the distal end assembly can be inserted through the gap defined by lumen 420), the opposing surfaces being configured to at least partially prevent compression of portions of the distal end assembly (see figure 5 below; the catheter introducer apparatus is configured to compress catheter 10 in the compression conduit. The area defined by the opposing surfaces allows for a wider diameter of a distal end assembly relative to the compressed diameter at the compression conduit, and the wider diameter encompassed by the opposing surfaces deters compression of the distal end assembly). 
Lopez et. al fails to disclose the distal end assembly of the catheter being configured so that successive respective portions of the distal end assembly are compressed as the catheter is advanced distally in the cavity of the compression conduit. 
However, Toth et. al teaches a catheter (1500, FIGs 15a-15e, paragraphs [0357-0374]) for use in a cardiovascular therapy (Paragraph [0370]] and FIG 15e) by delivery through a sheath (1525) placed in a vessel (1521) and the catheter having a distal end assembly (distal portion of the catheter shown in FIG 15a)) In Toth et. al, the catheter is shaped to have struts (1505, paragraphs [0360-0361], FIG 15a) that have sensing elements/electrodes (1502) and is shape to be radially compressed to allow for insertion of the catheter into the sheath (1525, figure 15c) and further into the lumen of a vessel, (paragraph [0370]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Lopez et. al to have the distal end assembly taught by Toth et al., that is able to be compressed before insertion through a sheath placed within a vessel, in order to allow for a controlled passage of the catheter into the vessel. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded the predictable result of delivering the compressed catheter into the lumen of a vessel.


    PNG
    media_image1.png
    304
    446
    media_image1.png
    Greyscale

Regarding Claim 11, Lopez et. Al/Toth et al. disclose the invention substantially as claimed, as set forth above for claim 10. The device as modified by Toth et al. further discloses the distal end assembly of the catheter includes a grid-shaped distal end assembly comprising a plurality of splines (FIG 15a shows splines 1505 which form a grid-shape by being arranged in an elongated and organized manner).
Regarding Claim 12, Lopez et. al/Toth et. al disclose the invention substantially as claimed, as set forth above for claim 10. Lopez et. al further discloses the distal connector (see figure 12a above) comprises a tube (402, figure 12a; denoted as cylindrical distal portion) having a distal opening (410, figure 12a) and a proximal opening (opening that is right of the ridge 458, figure 12a), the proximal opening of the tube being connected to the distal opening of the compression conduit and the distal opening of the tube being configured to provide an exit to the sheath (410 is the end of the catheter introducer) when the sheath is coupled to the distal connector (When coupled to a sheath similar to what is shown in FIGs 9A-9C, the distal opening of tube 402 would provide an exit into the sheath).
Regarding Claim 13, Lopez et. al/Toth et. al disclose the invention substantially as claimed, as set forth above for claim 10. Lopez et. al further discloses an entry ramp (Bottom section of 404 as viewed in figure 12a; In the disclosure of the present invention, the entry ramp is made up of a surface that also defines part of the proximal retainer. Therefore, this interpretation is consistent with the disclosure of the present invention because the entry ramp is understood to make up a part of the proximal retainer, not to be an entirely separate element) connected to the proximal opening of the compression conduit (The entry ramp is connected to the proximal opening through mechanical connection), and including a surface (the inner surface of the flared, conical structure (the entry ramp)) on which to rest the catheter as the catheter is inserted into the compression conduit (The catheter enters via the surface of the entry ramp which then allows it to be inserted through the lumen of 400 and further into the compression conduit. Therefore, the catheter has the ability to rest on the surface that makes up the entry ramp prior to its entry).
Regarding Claim 14, Lopez et. al/Toth et. al disclose the invention substantially as claimed, as set forth above for claim 13. Lopez et. al further discloses the surface (the inner surface of the conical structure) of the entry ramp (404, figure 12a) includes a distal curved portion connected to the proximal opening of the compression conduit (see figure 10 below; the catheter introducer and the ramp are tubular, therefore, the point where the ramp is connected with the proximal retainer and the compression conduit, there will be a distal curved portion) so that there is smooth transition between the surface of the entry ramp and the cavity of the compression conduit (The transition between the surface of the entry ramp and the cavity of the compression conduit is devoid of obstacles or projections that would prevent insertion of the catheter, therefore the transition is interpreted as being smooth).

    PNG
    media_image2.png
    240
    300
    media_image2.png
    Greyscale

Regarding Claim 15, Lopez et. al/Toth et. al disclose the invention substantially as claimed, as set forth above for claim 14. Lopez et. al further discloses the opposing surfaces of the proximal retainer (see figure 12a above; first and second opposing surface(s)) include a first curved opposing surface and a second curved opposing surface (see figure 12a above; the catheter introducer is composed of both cylindrical and conical structures, therefore, the first and second curved opposing surface are denoted as such), the first curved opposing surface being comprised in the distal curved portion of the entry ramp (the first opposing surface is positioned within the flared, conical shaped ramp, therefore, the first curved opposing surface is within the curved portion of the ramp), the proximal retainer comprising a curved element comprising the second curved opposing surface (the proximal retainer has a distal portion which is cylindrical in shape and therefore forms a curved element, and given the second curved surface is within this distal portion of the proximal retainer, the curved element is comprising the second curve opposing surface).
Regarding Claim 17, Lopez et. al/Toth et. al disclose the invention substantially as claimed, as set forth above for claim 10. Lopez et. al further discloses the opposing surfaces (see figure 12a above; first and second opposing surface(s) are opposing along a longitudinal axis running through the lumen of the device) of the proximal retainer include a first curved opposing surface and a second curved opposing surface (see figure 12a above; the device is cylindrical and conical in shape, therefore, the first and second curved opposing surfaces, being positioned within the proximal retainer, are denoted as such).
Regarding Claim 18, Lopez et. al/Toth et. al disclose the invention substantially as claimed, as set forth above for claim 17. Lopez et. al further discloses the proximal retainer (see figure 12a above) includes a curved open loop comprising a curved element including the second curved opposing surface (see figure 12a above; the distal section of the proximal retainer is cylindrical in shape, the lumen within makes it an open loop, and the second curved opposing surface is positioned on this portion of the proximal retainer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONIKA ALAM whose telephone number is (571)272-5408. The examiner can normally be reached M-F, 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONIKA ALAM/Examiner, Art Unit 3771                                                                                                                                                                                                        

/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771